Citation Nr: 1106439	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2009, the Board remanded 
the claims for additional development.  

The issue of whether new and material evidence has been presented 
to reopen a claim for service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have diabetes mellitus that was caused or 
aggravated by his service.  


CONCLUSION OF LAW

Diabetes mellitus was not caused or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
diabetes mellitus.  Specifically, he asserts that service 
connection is warranted for diabetes mellitus due to exposure to 
Agent Orange.  During his hearing, held at the RO in December 
2005, the Veteran testified that in 1993 or 1994, he was treated 
by a private physician who diagnosed him with "a very high sugar 
count which they said was a form of diabetes."  

The Board initially notes that in February 2009, the Board 
remanded this claim.  The Board directed that the Veteran be 
afforded an examination to determine whether or not he has 
diabetes mellitus.  In May 2009, the Veteran was afforded an 
examination, and the examiner determined that the Veteran does 
not have diabetes mellitus.  Under the circumstances, the Board 
finds that there has been substantial compliance with its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for diabetes mellitus when manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease, "all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)," and Parkinson's disease, as presumptive disorders.  
As none of these changes are relevant to the issue on appeal, no 
further development is required.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam. Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The Veteran's service treatment reports do not show any relevant 
treatment noting either elevated blood sugar, or diabetes 
mellitus.  An April 1966 dental questionnaire shows that he 
denied having diabetes.  The Veteran's separation examination 
report, dated in October 1967, shows that his endocrine system 
was clinically evaluated as normal.  Urinalysis was negative for 
sugar and albumin.  In an associated "report of medical 
history," he denied a history of sugar and albumin in his urine.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1987 and 2009, and reports from the 
Social Security Administration (SSA).  

VA progress notes, and various VA examination reports, dated 
between 1996 and 2009, do not show that the Veteran was diagnosed 
with diabetes mellitus.  This evidence includes a VA Agent Orange 
protocol examination report, dated in August 1996.  

With regard to the private treatment reports, and the SSA 
reports, none of this evidence shows that the Veteran was 
diagnosed with diabetes mellitus.  A September 1987 report from 
Saint Luke's Hospital shows treatment for left kidney symptoms, 
and notes hypoglycemia.  An October 2007 report from Urology 
Associates of the Poconos states "negative for diabetes."  

A VA examination report, dated in May 2009, shows that the 
examiner stated that the Veteran's C-file and medical records had 
been reviewed, and that the Veteran asserted that he had had 
elevated glucose levels at some time between 1993 and 1994, for 
six months, but not since that time.  It was noted that, "but 
there is [are] no records available noting this."  He further 
claimed to have been given oral medications for control of his 
symptoms, "but not [for very] long."  The examiner stated that 
the Veteran does not have diabetes mellitus, and that, "No 
clinical evidence in his records reviewed thus far support his 
claim."  

The Board finds that the claim must be denied.  The preponderance 
of the evidence shows that the Veteran does not have diabetes 
mellitus.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, a veteran must submit 
proof of a presently existing disability resulting from service 
in order to merit an award of compensation).  In this regard, the 
May 2009 VA examination report shows that the Veteran was not 
found to have diabetes, and none of the other medical evidence 
shows that the Veteran has diabetes.  

Furthermore, there is no competent evidence showing that the 
Veteran has diabetes mellitus that was caused or aggravated by 
his service, nor is there any competent evidence to show that the 
Veteran has diabetes mellitus that was manifested to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran is shown to 
have served in Vietnam, and is therefore presumed to have been 
exposed to Agent Orange, there is no competent evidence to show 
that diabetes mellitus was caused by such exposure.  Combee.  In 
any event, the Board has determined that the Veteran is not shown 
to have diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim on a 
direct and presumptive basis, to include as due to Agent Orange, 
that the claim is utterly without merit, and that it must be 
denied.    

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that diabetes 
mellitus was caused by service that ended in 1967.  The Veteran's 
assertions are competent evidence to show that he experienced 
neurological symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the Board notes that the Veteran has not 
asserted that he had diabetes mellitus during service, rather, he 
asserts that he developed this condition following service, in 
about 1993, due to exposure to Agent Orange.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of diabetes 
mellitus, or to state whether this condition was caused or 
aggravated by service, to include as due to Agent Orange.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the service 
treatment reports, and the post-service medical records, do not 
show that the Veteran has diabetes mellitus, and there is no 
competent evidence of a nexus between diabetes mellitus and the 
Veteran's service, to include as due to Agent Orange exposure.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions to the effect that he has diabetes mellitus 
that is related to his service.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2003, 
February 2007, and March 2009.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post- 
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded an examination, and 
since he was not found to have diabetes, an etiological opinion 
is not required.  See 38 C.F.R. § 3.159(d) (2010).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

Service connection for diabetes mellitus is denied. 





REMAND

In March 1999, the RO denied the Veteran's claim for service 
connection for peripheral neuropathy.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) ( West 
2002 & Supp. 2007).  

In May 2003, the Veteran filed to reopen the claim.  In January 
2004, the RO denied the claim on the merits.  The Veteran has 
appealed.  

The Veteran's application to reopen his claim for service 
connection for peripheral  neuropathy must be remanded.  In the 
RO's January 2004 decision, the RO failed to consider whether new 
and material evidence had been presented to reopen the claim for 
peripheral  neuropathy.  There is nothing in the RO's decision, 
or the subsequently dated statement of the case, or supplemental 
statements of the case, to show that the criteria for reopening 
claims at 38 C.F.R. § 3.156 (2010) were applied.  However, the 
Board is required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Given the foregoing, the 
Board cannot adjudicate the claim that new and material evidence 
has been submitted without creating the possibility of prejudice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  On remand, the 
RO/AMC must address the criteria for reopening of the claim for 
service connection for peripheral  neuropathy in the first 
instance.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence, evidence that is both new and material.  The 
Court noted that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
The Court indicated that because these requirements define 
particular types of evidence, when providing the notice required 
by the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally disallowed 
claim of the unique character of evidence that must be presented.  

Failure to provide notice of what constitutes material evidence 
would generally be the type of error which has the natural effect 
of producing prejudice.  Kent at 10.  Further, failure to notify 
the Veteran of the correct burden of proof in his claim is an 
inherently prejudicial failure to notify him of the information 
and evidence necessary to substantiate his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 
3d 1328 (Fed. Cir. 2006).
 
A review of the VCAA notices sent to the Veteran in association 
with this claim shows that he has not been afforded notice in 
compliance with Kent.  On remand, he must be provided with such 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  A legally adequate VCAA notice must be 
provided in accordance with the 
requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) on the issue of whether new 
and material evidence has been received 
that is sufficient to reopen the claim for 
service connection for peripheral 
neuropathy.  The Veteran must be informed 
of the basis of the RO's March 1999 denial 
of his claim, as well as the specific 
evidence required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior final decision.  Include the 
specific type of new and material evidence 
necessary to reopen this previously denied 
issue under 38 C.F.R. § 3.156(a) (2010).  

2.  The RO should readjudicate the claim 
that new and material evidence has been 
presented to reopen the claim for service 
connection for peripheral neuropathy.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


